DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not disclose “ a first individual device between the first TSV structures, the first individual device being spaced apart from the first TSV structures by a distance that is greater than a first keep-off distance; and second TSV structures penetrating a second region of the semiconductor substrate, the second TSV structure being spaced apart from each other by a second pitch that is less than the first pitch, and the second region of the semiconductor substrate not including an individual device that is homogeneous with the first individual device and between the second TSV structures” in combination with the remaining claimed features.
Regarding claim 14, the prior art does not disclose “the first TSV region including first TSV structures and first individual devices, the second TSV region including second TSV structures, the first TSV region including a keep-off zone defined as a region in which property changes of the first individual device and an individual device, caused by stress occurring around the first TSV structures in response to a voltage applied to the first TSV structures, is greater than a threshold value, the individual device being homogeneous with the first individual device, the keep-off zone being within a first keep-off distance from a side wall of each of the first TSV structures, a distance between adjacent first TSV structures, among the first TSV structures, being greater than twice the first keep-off distance” in combination with the remaining claimed features.
Regarding claim 19, the prior art does not disclose “ the first TSV structures being spaced apart from each other by a first pitch, and the first individual device being between the first TSV structures; a second integrated circuit device on the package substrate and spaced apart from the first integrated circuit device in a horizontal direction, the second integrated circuit device including second TSV structures spaced apart from each other by a second pitch that is less than the first pitch, the second pitch being equal to or less than about 15 um, and the second integrated circuit device not including an individual device that is homogeneous with the first individual device and between the second TSV structures” in combination with the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A HARRISTON/Primary Examiner, Art Unit 2899